DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 states:
1.  A filter formed from a multilayer filter medium, comprising…
a4) the textile supporting layer has an air permeability of at least 750 L/m2sec L/m2sec…Emphasis added.

Claim 1 is objected to because “L/m2sec” is repeated twice.  To overcome this objection, claim 1 could be rewritten as:
 1.  A filter formed from a multilayer filter medium, comprising…
a4) the textile supporting layer has an air permeability of at least 750 L/m2sec 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–13 and 15–21
Claim 1 states:
1.  A filter formed from a multilayer filter medium, comprising…
b) at least one filter layer, which is applied to at least one side of the supporting nonwoven, wherein the filter layer is constructed from glass fibres…
c1) the textile covering layer, preferably the nonwoven, has a basis weight of 20 to 100 g/m2…Emphasis added.

Claim 1 is indefinite because “the supporting nonwoven” lacks antecedent basis.  See MPEP 2173.05(e).  Rather, the claim previously references “at least one textile supporting layer.”  
Claim 1 is indefinite, because “preferably” is exemplary language, which leads to confusion over the intended scope of the claim.  See MPEP 2173.05(d).  To overcome this rejection, claim 1 could be amended to read:
1.  A filter formed from a multilayer filter medium, comprising…
b) at least one filter layer, which is applied to at least one side of the textile supporting layer 
c1) the textile covering layer2…

Claims 2–13 and 15–21 are indefinite because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–13, 15 and 18–21 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., US 2006/0242933 (“Webb”) in view of Nagy et al., US 2014/0130469 (“Nagy”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Nagy and optionally in view of Skirius et al., US 2007/0175195 (“Skirius”).
Regarding claim 1, Webb discloses a filter (corresponding to the claimed “filter”) manufactured from a filter medium (the “multilayer filter medium”).  Webb [0002].  
The filter medium comprises at least one combined filtration layer (the “at least one filter layer”).  Webb [0052].  The combined filtration layer comprises at least two layers—a loading layer and an efficiency layer.  Id.  Additionally, the combined filtration layer is supported on a mechanically stable support structure.  Id. at [0042].
The combined filtration layer is a nonwoven material, formed of glass fibers.  Webb [0041], [0056].  The basis weight of the combined filtration layer ranges from 100 Id. at [0052].  This is within the claimed range of 25 to 300 gsm.  The nonwoven is consolidated by a chemical binder.  Id. at [0062].  The quantity of chemical binder applied is 10 to 50 weight percent based on the total weight of the fibers within the filtration layer.  Id.  This overlaps with the claimed range of 5 to 30 % by weight with respect to the basis weight of the filter layer.
The combined filtration layer comprises a blend of at least two types of glass fibers.  Webb [0059].  The mixture comprises a first glass fiber type with a diameter ranging from 0.3 to 0.5 micron.  Id.  This overlaps with the claimed range of the mean value of a normal Gaussian distribution of 0.6 micron +/- 0.3 micron.  The mixture also comprises a second glass fiber type with a diameter range from 1 to 2 microns.  Id.  This overlaps with the claimed range of a mean value of a normal Gaussian distribution of 1.0 micron +/- 0.3 micron.  The reference states that the blend of the fibers can be adjusted, depending on the desired permeability of the filtration layer.  Id.  Therefore, it would have been obvious to use routine experimentation to determine the optimal ratio of the first fiber type to the second fiber type.  See MPEP 2144.05(II).
Webb differs from claim 1, because it fails to disclose the structure of the mechanically stable support used with the combined filtration layer. Webb [0042].  Therefore, the reference does not provide enough information to teach that this layer corresponds to the “textile supporting layer” or the “textile covering layer” as required by the claim.
However, Nagy discloses a filter media comprising a third layer which is used for providing support and strength to the media.  Nagy abstract.  The third layer comprises a nonwoven material.  Id. at [0152].  The third layer is manufactured from synthetic Id. at [0028], [0068].  The synthetic cellulose fibers are synthetic polymer fibers because cellulose is a polymer.  The third layer has a basis weight between 50 and 200 gsm.  Id. at [0072].  This overlaps with the claimed range of 10 to 300 gsm.  The fibers in the third layer have a diameter ranging from 20 to 50 microns.  Id. at [0069].  This overlaps with the claimed range of 2 to 25 dtex (around 20 to 250 microns)1 for polymer fibers in the “textile supporting layer.”  The third layer has a permeability between 15 and 2000 L/m2sec.  Id. at [0076].  This overlaps with the range of at least 750 L/m2sec.
Webb requires a support layer, applied to the combined filtration layer, which is used to provide mechanical support for its combined filtration layer.  Webb [0042].  It would have been obvious to use Nagy’s third layer because the third layer is used for this purpose.  Nagy abstract.
With this modification, Nagy’s third layer would correspond to the “textile supporting layer.”
Additionally, Nagy’s filter media comprises a fourth layer, which acts as a spacer between the various layers in the filter media.  Nagy [0025].  The fourth layer comprises a nonwoven material with synthetic fibers.  Id. The fourth layer has a basis weight between 10 and 70 gsm.  Id. at [0125].  This overlaps with the claimed range of 20 to 100 gsm.  The fibers in fourth layer have a diameter between 10 and 15 microns.  Id. at [0173].  This is close enough to the claimed range of 2 to 25 dtex (around 20 to 250 microns) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  The fourth layer is consolidated by chemical binders.  Id. at [0146].  The quantity of chemical 2.  Id. at [0124].  This overlaps with the claimed range of an air permeability of at least 2500 L/m2/sec.  
In Nagy, the fourth layer is a spacer between adjacent layers of the filter media.  Nagy [0025].  The spacing function is beneficial because it reduces shear forces and promotes improved flow properties.  Id.  The filter media can comprise multiple fourth, spacer layers positioned between the other layers in the media.  For instance one fourth layer can be positioned between the second and third layers, with another fourth layer positioned between the first and second layers.  Id.  
It would have been obvious to use Nagy’s fourth layers in Webb’s filter medium, to reduce shear forces and promote improved flow properties.  One of the fourth layers could be positioned between Webb’s mechanically stable support structure and the combined filtration layer.  Webb [0042].  Another fourth layer could be positioned within the combined filtration layer, between the loading layer and the efficiency layer.  Id. at [0052].  Additionally, Webb’s filter medium can comprise between 2 to 100 of the combined filtration media layers.  Webb [0015].  A fourth layer could also be positioned between each of the combined filtration media layers.
With this modification, Nagy’s fourth layer would correspond to the “at least one textile covering layer.”  As such, the prior art teaches—“the at least one textile covering layer comprises two to six nonwoven layers”—because Webb’s filter would include at least two of these fourth layers.  The spacer layers are “different” because they are located at different positions in Webb’s filter medium.  Additionally, Nagy teaches that Id.  It would have been obvious for one of the fourth layers, used in Webb, to be made from a meltblown process, with another made from a centrifugal spinning process, depending on the materials available. 
Note that Webb’s mechanically stable support (the “textile supporting layer” when replaced by Nagy’s third layer) would be applied to a side of the combined filtration layer (the “filter layer”), when Nagy’s fourth layer is provided between these two layers—because the claim does not require that the at least one filter layer is directly applied to a side of the supporting textile supporting layer.   However, it is not required for there to be a fourth layer between Webb’s mechanical support layer and the combined filtration layer.  Alternatively, the fourth layer between the mechanical support layer and the combined filtration layer can correspond to the “at least one textile supporting layer”—because the fourth layer has the same structure as the “at least one textile supporting layer” as explained in the rejection of claim 20 below.

    PNG
    media_image1.png
    1030
    2203
    media_image1.png
    Greyscale


Claim 2 requires for the filter of claim 1, the textile supporting layer can be pleated.
Nagy’s third layer can be pleated.  Nagy [0063].
Claim 3 requires for the filter of claim 1, the textile supporting layer and/or the textile covering layer is a wet laid nonwoven fabric, spunbonded fabric or dry laid nonwoven fabric.
The claim is interpreted so that only one of the layers is required to be wet laid, spunbonded or dry laid, in order to meet the limitations of the claim.
Nagy’s third layer can be manufactured in a wet laid process.  Nagy [0152].  Nagy’s fourth layer can be spunbonded.  Id. at [0125].
Claim 4 
Nagy’s third layer can include staple fibers.  Nagy [0121].  The fourth layer can be spunbonded.  Id. at [0125].
Claim 5 requires for the filter of claim 1, the textile supporting layer and/or the textile covering layer is formed from thermoplastics.
In Nagy, the third and fourth layers can comprise thermoplastic binder resins.  Nagy [0145], [0146].
Claim 6 requires for the filter of claim 1, the textile supporting layer has a basis weight between 20 and 250 gsm.
Nagy’s third layer has a basis weight between 50 and 200 gsm.  Id. at [0072].  This overlaps with the claimed range of 20 to 250 gsm.
Claim 7 requires for the filter of claim 1, the fibers of the textile supporting layer have a diameter between 2 to 17 dtex (around 20 to 170 microns) for polymer fibers or 0.5 to 15 microns for glass fibers.
The fibers in the third layer have a diameter ranging from 20 to 50 microns.  Nagy [0069].  This overlaps with the claimed range of 2 to 17 dtex (20 to 170 microns) for polymer fibers in the “textile supporting layer.”  
Claim 8 requires for the filter of claim 1, the textile covering layer has a basis weight between 25 to 55 gsm.
Nagy’s fourth layer has a basis weight between 10 and 70 gsm.  Nagy [0125].  This overlaps with the claimed range of 25 to 55 gsm.
Claim 9 
The fibers Nagy’s fourth layer have a diameter between 10 and 15 microns.  Id. at [0173].  This is close enough to the claimed range of 2 to 25 dtex (around 20 to 166 microns) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  
Claim 10 requires for the filter of claim 1, the first and second glass fibers types form at least 80% by weight of the fibers of the first layer.  
In Webb, the combined filtration layer comprises between 20 to 80% by weight of the layer.  Webb Table 1, [0073].  This overlaps with the claimed range of at least 80% by weight.
Claim 11 requires for the filter of claim 1, the difference between the mean value for the first glass fiber type and the mean value for the second glass fiber type in the filter layer is at least 0.3 micron.
In Webb, the first glass fibers have a diameter between 0.3 to 0.5 microns, while the second glass fibers have a diameter between 1 to 2 microns.  Webb [0059].  Therefore, the difference in size is between 0.5 to 1.7 microns, which is within the claimed range of at least 0.3 micron.
Claim 12 requires for the filter of claim 1, the filter layer is a dry laid nonwoven.  Claim 13 requires for the filter of claim 12, the dry laid nonwoven is produced using an air laid method.
Webb’s combined filtration layer can be manufactured using an air laid technique.  Webb [0041].  
Claim 15 requires for the filter of claim 1 the filter complies with the requirements for energy efficiency class A+ in accordance with EUROVENT 01/2015.
The parameters of Webb’s filter medium can be adjusted to reduce pressure drop.  Webb [0041], [0048].  A person of ordinary skill in the art would understand that the pressure drop of a filter medium reflects its energy efficiency, because pressure drop measures the resistance to flow through the filter.  A filter with lower pressure drop will be able to operate with less energy than a filter with higher pressure drop.  Therefore, because the pressure drop of Webb’s filter can be reduced, it would have been obvious to modify Webb to be class A+ in accordance with EUROVENT 01/2015.
Claim 16 
Webb teaches that the combined filtration layer combined filtration layer can be directly formed onto a support layer. Webb [0024].  Therefore, it would have been obvious for Webb’s combined filtration layer to be formed directly onto Nagy’s third layer.  Additionally, Skirius teaches that a filter layer can be directly formed on a scrim or substrate layer during an airlaid manufacturing process.  Skirius [0117].  Webb’s filter medium can be manufactured using an air laying technique.  Webb [0041].   Therefore, it would have been obvious for Webb’s combined filtration layer to be formed directly onto Nagy’s third layer (i.e., support layer), because this is a conventional technique for manufacturing filter media.
Nagy’s fourth layer is necessarily formed before it is combined with Webb’s filter medium.  Therefore, Webb in view of Nagy teach the method steps of the first process described in claim 16.
Webb’s finished filter material is wrapped.  Webb [0101]. 
Claim 17 requires that for the method of claim 16, the first layer is produced using glass fibers produced using an air media method.  
The process described in [0024] of Webb describes a wet laying process.  Webb [0024].  However, Webb also teaches that the combined filtration layer can be manufactured using an air laid or wet laid technique.  Id. at [0041].  Therefore, it would have been obvious for the glass fibers in Webb’s combined filtration layer to be air laid.
Claim 18 describes a method of using the filter media of claim 1 in an air or gas, and liquid filtration.  
Webb’s filter material is used to remove liquids from gas.  Webb [0029].  Therefore, Webb’s filter material is used in a process described in claim 18.
Claim 19 describes a filter module containing a housing and at least one filter as defined in claim 1.
Webb’s filter medium is housed in a filter cartridge, which is a filter element that contains a housing.  Webb [0017].
Claim 20 requires for the filter of clam 1, the textile supporting layer has an air permeability between 7000 and 1100 L/m2/sec, while the textile covering layer has an air permeability of at least 8500 L/m2/sec.
In Webb, the filter medium can comprise 2 to 100 combined filtration media layers, combined together.  Webb [0014], [0015].  In the situation where Webb’s filter medium comprises two combined filtration media layers, it would have been obvious to provide one of Nagy’s fourth layers, between all of Webb’s combined filtration media layers, in addition to between the loading and efficiency layers within each combined filtration media layer, to reduce shear forces and promote improved flow properties, as stated in the rejection of claim 1 above.  
With this modification, Nagy’s fourth layer, between one of Webb’s combined filtration media layers and the mechanical support layer, would correspond to the “textile supporting layer.”  
This fourth layer has all of the structural properties of the “textile supporting layer” described in claims 1 and 20.  Specifically, the fourth layer has a basis weight between 10 and 70 gsm.  Nagy [0122].  This overlaps with the claimed range of 10 to 300 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The fourth layer also has polymer fibers with a diameter ranging between 10 to 15 microns (1 to 1.5 dtex).  Nagy [0173].  This is close enough to the claimed range of 2 to 25 dtex to prima facie case of obviousness.  See MPEP 2144.05(I).  The fourth layer is also consolidated by chemical binders.  Nagy [0146].  The fourth layer has a permeability of 500 to 12,000 L/m2sec.  Id. at [0124].  This overlaps with the claimed range of 7000 to 11000 L/m2sec, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Note that Nagy’s fourth layers, positioned between the two combined filtration layers, and between the efficiency and loading layers in the combined filtration media media—correspond to the “at least one textile covering layer” of claims 1 and 20.  These fourth layers each have a permeability of 500 to 12,000 L/m2sec.  Nagy [0124].  This range overlaps with the claimed range of at least 8,500 L/m2sec, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image2.png
    1039
    2045
    media_image2.png
    Greyscale

Claim 21 requires for the filter of claim 1, the at least one filter layer comprises a first outer surface and a second outer surface.  The at least one textile supporting layer 
It would have been obvious for Webb’s combined filtration media to have one of Nagy’s fourth layers between the combined filtration media and the mechanical support, with another fourth layer between the combined filtration media layer and an adjacent combined filtration media layer, for the reasons stated in the rejection of claim 20 above.
With this modification, the fourth layer between the combined filtration media layer and an adjacent combined filtration media layer would correspond to the “at least one textile covering layer.”  The fourth layer has the structural properties of the “textile supporting layer” as explained in the rejection of claim 20 above.
The fourth layer between the combined filtration media layer and the mechanical support corresponds to the “at least one textile supporting layer.”

    PNG
    media_image3.png
    1032
    2090
    media_image3.png
    Greyscale

Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections, except for those presented above, in light of the amendments.
35 U.S.C. 103 Rejections
Claim 1 has been amended to recite that the at least one textile covering layer comprises two to six nonwoven layers.  The Applicant argues that Nagy’s fourth layer cannot correspond to the at least one covering layer, because it is formed of a single layer, rather than between two and six layers as required by the claim.  Applicant Rem. dated Dec. 21, 2021 (“Applicant Rem.”) 7.  
The Examiner respectfully disagrees.  It would have been obvious to include several of Nagy’s fourth layers in Webb, for the reasons stated above.  More Id. at [0052].  Additionally, the filter medium in Webb can include between 2 and 100 of the combined filtration media layers (each comprising a loading layer and an efficiency layer).  Id. at [0015].   Nagy’s fourth layer is a spacer layer, provided between the layers of a nonwoven filter media, to reduce shear forces and promote better flow properties within the filter media.  Nagy [0025].  The fourth, spacer layer can be positioned between any of the layers in the filter media.  Nagy [0025].  Therefore, it would have been obvious to include Nagy’s spacer between each of the layers in Webb, in order to reduce shear forces and promote improved flow properties.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Battenfeld et al., US 2013/0340398 [0139] (0.3 dtex fibers had a diameter between 2 to 3 microns).